DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2022 and 11/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,196,581 B2 and claims 1-25 of U.S Patent No. 10,772,180 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference thereof merely involves with description language that would have been deemed obvious variations of forms of representation to a person skilled in the art.
Instant application: 17/521,015 
U.S. Patent No. 11,196,581 B2
U.S Patent No. 10,772,180 B2
2. (New) A control device comprising: a communication circuit configured to transmit and receive messages to and from other devices; and a control circuit configured to: determine that the control device has experienced a loss of power; transmit, via the communication circuit, a query message to an external device; determine, based on contents of a response message received from the external device in response to the query message, that the external device has experienced a loss of power; determine, based on the loss of power at the control device and the loss of power at the external device, that the control device experienced a system power removal event; and in response to the determination that the control device experienced the system power removal event, adjust a power state of the control device to a prior power state, wherein the prior power state of the control device is a power state of the control device prior to the control device experiencing the system power removal event.
1. A device, comprising: a communication circuit, wherein the communication circuit is configured to send and receive messages to and from a control device; and a control circuit configured to: determine, based on contents of a first message, that a first control device connected to a first alternating current (AC) circuit has experienced a power removal event due to a loss of power from the first AC circuit; send, via the communication circuit, a query message to a second control device connected to a second AC circuit; determine, based on contents of a second message received from the second control device in response to the query message, that the second control device has experienced a power removal event due to a loss of power from the second AC circuit; determine, based on the loss of power at the first control device from the first AC circuit and the loss of power at the second control device from the second AC circuit, that the power removal event experienced by the first control device is a system power removal event; and in response to the determination that the first control device experienced the system power removal event, send, via the communication circuit, a first power removal event indication to the first control device that indicates that the power removal event experienced by the first control device is the system power removal event, wherein the first power removal event indication is configured to cause the first control device to adjust to a prior power state, wherein the prior power state of the first control device is a power state of the first control device prior to the first control device experiencing the system power removal event.
1. A load control system, comprising: a first control device that is configured to be connected to a first alternating current (AC) circuit, wherein the first control device is configured to control an amount of power provided from the first AC circuit to a first electrical load; a second control device that is configured to be connected to a second AC circuit, wherein the second control device is configured to control an amount of power provided from the second AC circuit to a second electrical load; and a hub device, comprising: a communication circuit, wherein the communication circuit is configured to send and receive messages from the first control device; and a control circuit configured to: determine, based on contents of a first message, that the first control device that is configured to be connected to the first AC circuit has experienced a power removal event due to a loss of power from the first AC circuit; send, via the communication circuit, a query message to the second control device that is configured to be connected to the second AC circuit; determine, based on contents of a second message received from the second control device in response to the query message, that the second control device has experienced a power removal event due to a loss of power from the second AC circuit; determine, based on the loss of power at the first control device from the first AC circuit and the loss of power at the second control device from the second AC circuit, that the power removal event experienced by the first control device is a system power removal event; and in response to the determination that the first control device experienced the system power removal event, send, via the communication circuit, a first power removal event indication to the first control device that indicates that the power removal event experienced by the first control device is the system power removal event, wherein the first control device is configured to, in response to receiving the first power removal event indication, adjust a power state of the first control device to a prior power state, wherein the prior power state of the first control device is the power state of the first control device prior to the first control device experiencing the system power removal event.
9. (New) A method comprising: determining that a control device has experienced a loss of power; sending a query message to an external device; determining, based on contents of a response message received from the external device in response to the query message, that the external device has experienced a loss of power; determining, based on the loss of power at the control device and the loss of power at the external device, that the control device experienced a system power removal event; and in response to the determination that the control device experienced the system power removal event, adjusting a power state of the control device to a prior power state, wherein the prior power state of the control device is a power state of the control device prior to the control device experiencing the system power removal event.

6. A method for adjusting a power state of a first control device, the method comprising: determining that the first control device has experienced a power removal event due to a loss of power from a first alternating current (AC) circuit; sending a query message to a second control device that is configured to be connected to a second AC circuit; determining, based on contents of a message received from the second control device in response to the query message, that the second control device has experienced a power removal event due to a loss of power from the second AC circuit; determining, based on the loss of power at the first control device from the first AC circuit and the loss of power at the second control device from the second AC circuit, that the power removal event experienced by the first control device is a system power removal event; and based on the determination that the first control device experienced the system power removal event, adjusting the power state of the first control device to a prior power state, wherein the prior power state of the first control device is the power state of the first control device prior to the first control device experiencing the system power removal event.
16. (New) At least one computer-readable storage medium comprising executable instructions for configuring at least one processor to: determine that the control device has experienced a loss of power; send a query message to an external device; determine, based on contents of a response message received from the external device in response to the query message, that the external device has experienced a loss of power; determine, based on the loss of power at the control device and the loss of power at the external device, that the control device experienced a system power removal event; and in response to the determination that the control device experienced the system power removal event, adjust a power state of the control device to a prior power state, wherein the prior power state of the control device is a power state of the control device prior to the control device experiencing the system power removal event.
12. A control device for controlling an electrical load, the control device comprising: a communication circuit, wherein the communication circuit is configured to send and receive messages to and from a device other than the control device; a control circuit configured to: determine that the control device has experienced a power removal event due to a loss of power from a first alternating current (AC) circuit; send, via the communication circuit, a query message to a first device; determine, based on contents of a response message received in response to the query message from the first device, that the first device or a second device has experienced a loss of power from a second AC circuit; determine, based on the loss of power at the control device from the first AC circuit and the loss of power at the first device or the second device from the second AC circuit, that the power removal event experienced by the control device is a system power removal event; and based on the determination that the power removal event experienced by the control device is the system power removal event, adjust a power state of the control device to a prior power state, wherein the prior power state of the control device is the power state of the control device prior to the power removal event.
13. The control device of claim 12, wherein the control device further comprises a memory, and wherein the prior power state is stored in the memory.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter for examples, in line 1 of claim 16 “At least one computer-readable storage medium comprising executable instructions for configuring at least one processor to” is not per se eligible (see eMPEP 2106).
As per claim 16, the claim recites a “A computer-readable storage medium” machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844